FILED
                              NOT FOR PUBLICATION                           NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HUGO RENE HERNANDEZ,                              No. 11-70593

               Petitioner,                        Agency No. A070-919-120

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Hugo Rene Hernandez, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”) and denying his motion to remand. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

including adverse credibility determinations, Chebchoub v. INS, 257 F.3d 1038,

1042 (9th Cir. 2001), and review for abuse of discretion the denial of a motion to

remand, Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005). We deny the

petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on discrepancies between Hernandez’s testimony and his 1994 asylum

application regarding his party affiliation, political activities, and harms suffered.

See Valderrama v. INS, 260 F.3d 1083, 1085 (9th Cir. 2001) (per curiam)

(discrepancies regarding petitioner’s political affiliation went to heart of claim that

she was persecuted on account of her political opinion). Accordingly, in the

absence of credible testimony, Hernandez’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Hernandez’s CAT claim is based on the same testimony found not

credible, and he does not point to any other evidence that shows it is more likely

than not he will be tortured if returned to El Salvador, his CAT claim also fails.

See id. at 1156-57.


                                            2
      Finally, the BIA did not abuse its discretion in denying Hernandez’s motion

to remand for purposes of reconsidering his eligibility for NACARA relief because

the expungement of one of Hernandez’s convictions pursuant to Cal. Penal Code

§ 1203.4 did not eliminate the immigration consequences of the conviction. See

Ramirez-Castro v. INS, 287 F.3d 1172, 1174-75 (9th Cir. 2002).

      PETITION FOR REVIEW DENIED.




                                        3